                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Yukia Grier,                        )
                                    )               Civil Action No.: 1:18-cv-01605-JMC
                    Plaintiff,      )
                                    )
      v.                            )                              ORDER
                                    )
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on March 13, 2019. (ECF No. 20.) The Report addresses

Plaintiff Yukia Grier’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) and recommends that the court reverse the decision of the

Commissioner of Social Security Administration (“the Commissioner”) and remand the matter for

further administrative proceedings. (Id. at 1.) For the reasons stated herein, the court ACCEPTS

the Magistrate Judge’s Report (ECF No. 20), incorporating it herein, REVERSES the decision of

the Commissioner, and REMANDS the action for additional administrative proceedings.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 20.) As brief background, the Administrative Law Judge

(“ALJ”) determined that Plaintiff was not disabled for purposes of the Social Security Act (“the

Act”) on July 28, 2017, and denied Plaintiff’s claim for DIB and SSI. (ECF No. 10-2 at 27.)

Although the ALJ found that Plaintiff possesses severe impairments, including facet atrophy of

the lumbar spine and obesity, the ALJ concluded that Plaintiff “does not have an impairment or

                                                1
combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1 . . . .” (Id. at 18–20.) In addition, the ALJ

concluded that Plaintiff “has the residual functional capacity [(“RFC”)] to perform a range of light

work as defined in 20 CFR 404.1567(b) and 416.967(b) with the ability to lift and carry 20 pounds

occasionally and 10 pounds frequently, except she would need to change positions after

standing/walking after one hour to sitting . . . .” (Id. at 20.) As it related to her RFC, the ALJ also

determined that Plaintiff is able to “tolerate routine changes in work setting,” “frequently balance,

but occasionally stoop, kneel, crouch, or crawl,” and “can occasionally reach overhead bilaterally

with upper extremities . . . .” (Id.) Plaintiff requested the Appeals Council (“the Council”) to review

the ALJ’s decision and was denied that request on May 3, 2018. (Id. at 2.) Thus, the ALJ’s decision

became the final decision of the Commissioner. (Id.) See also Meyer v. Astrue, 662 F.3d 700, 704

(4th Cir. 2011) (stating that an ALJ’s decision was the final decision of the Commissioner when

the Council denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir.

2005) (holding that the Commissioner’s “final decision” includes when the Council denies a

request for review). Plaintiff filed the instant action on June 13, 2018. (ECF No. 1.)

       In the Report, the Magistrate Judge concluded that “the ALJ failed to meet his burden at

step five because the [vocational expert’s] testimony did not provide substantial evidence to show

that [Plaintiff’s] RFC would allow him to perform work that existed in significant numbers.” (ECF

No. 20 at 36.) Specifically, the Magistrate Judge found that the ALJ “did not take the necessary

steps to independently identify and resolve the apparent conflict between Plaintiff’s RFC and her

ability to meet the demands” of various occupations that required a GED reasoning level of two or

three. (Id. at 39.) The Magistrate Judge further determined that “[t]he Commissioner appears to

concede the ALJ’s error, as she argues that the ‘oversight was harmless.’” (Id. at 40 (citing ECF



                                                  2
No. 16 at 5).) On this basis, the Report recommended that the court reverse the decision of the

Commissioner and remand the case for further administrative proceedings. (Id. at 43.)

       The parties were apprised of their opportunity to file specific objections to the Report on

March 13, 2019. (Id. at 44.) Objections to the Report were due by March 27, 2019. (ECF No. 20)

Neither party filed any objection to the Magistrate Judge’s Report.

                                      II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1). See also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1).

                                          III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not



                                                 3
required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. 28 U.S.C. §

636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the law

and correctly applies it to the instant case. (ECF No. 20.) Because no specific objections were filed

by either party and the court discerns no clear error within the Report, the court adopts the Report

herein. Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                          IV. CONCLUSION

          After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 20) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action in accordance with 42 U.S.C. §

405(g).

          IT IS SO ORDERED.




                                                      United States District Judge
April 18, 2019
Columbia, South Carolina




                                                  4
